                   3:18-cr-30043-SEM-TSH # 77   Page 1 of 4
                                                                                    E-FILED
                                                   Tuesday, 12 November, 2019 03:40:56 PM
                                                               Clerk, U.S. District Court, ILCD

                  UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF ILLINOIS
                      SPRINGFIELD DIVISION

UNITED STATES OF AMERICA                )
                                        )
            Plaintiff,                  )
                                        )
     v.                                 )       Case No. 18-CR-30043
                                        )
NATHANIEL STONE,                        )
                                        )
            Defendant.                  )

     AMENDED INFORMATION CHARGING PRIOR OFFENSE

     COMES NOW the United States of America, by John C.

Milhiser, United States Attorney for the Central District of Illinois,

and Assistant United States Attorney Matthew Z. Weir, and hereby

gives notice pursuant to Title 21, United States Code, Section

851(a)(1), of the following prior conviction of the defendant, which

may qualify as a basis for a sentencing enhancement:

     1. People v. Nathaniel Stone, Morgan County Circuit Court

          case number 2010-CF-29, Possession of Methamphetamine

          Manufacturing Materials, and as a result:

            a. The defendant faced a possible sentence of 10 years or
            3:18-cr-30043-SEM-TSH # 77   Page 2 of 4




        more of imprisonment;

     b. The defendant served a term of imprisonment of more

        than 12 months; and

     c. The defendant was released from imprisonment within

        15 years of the commencement of the offenses alleged

        in Counts One, Two and Three of the Superseding

        Indictment.

2. The effect of this prior conviction for a serious drug felony is

  as follows:

      a. Inasmuch as Counts One, Two and Three of the

         Superseding Indictment allege distribution of 50

         grams or more of methamphetamine (actual), the

         defendant is subject to a sentence of not less than 15

         years and not more than life imprisonment, a fine not

         to exceed $20,000,000, and a term of supervised

         release of not less than 10 years and up to life.




                              2
          3:18-cr-30043-SEM-TSH # 77   Page 3 of 4




3. The United States hereby moves to withdraw the

  “INFORMATION CHARGING PRIOR OFFENSES” previously

  filed in this matter on 08/07/2018. [R.30]


                          Respectfully submitted,

                          JOHN C. MILHISER
                          UNITED STATES ATTORNEY

                          /s/ Matthew Z. Weir
                          Matthew Z. Weir, IL Bar # 6304257
                          Assistant United States Attorney
                          United States Attorney’s Office
                          318 South 6th Street
                          Springfield, IL 62701
                          Telephone: 217/492-4450
                          Email: Matthew.Weir@usdoj.gov




                            3
                 3:18-cr-30043-SEM-TSH # 77   Page 4 of 4




                    CERTIFICATE OF SERVICE

     I hereby certify that on November 12, 2019, I electronically

filed the foregoing with the Clerk of the Court using the CM/ECF

system, which will send notification of such filing to the attorney of

record.

                                 /s/ Matthew Z. Weir
                                 Matthew Z. Weir
                                 Assistant United States Attorney




                                   4
